Title: To Thomas Jefferson from George Jefferson, 4 December 1801
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 4th. Decr. 1801
          
          Not having heard from our friend in Petersburg upon the subject of the Tobacco, I wrote him on the 19th of last month desiring that he would immediately make the purchase, as I expected it would be wanted in a few days. yet I have not yet heard from him! I have written him again to night repeating my request, and write this to you lest you should be as much surprised at my silence, as I am at his.
          I am Dear Sir Your Very humble servt.
          
            Geo Jefferson
          
         